Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed06/27/2022 was entered. Claims 1-20 are pending in the application. Claims 1- 20 stand rejected. Claims 1, 11, 16, and 17 were amended with support from the original specification and figures of at least at [0038]-[0047]. No new matter has been introduced as a result of the amendments.
Response to Arguments
Applicant’s arguments with respect to claim(s)1, 11 and 17 have been considered but are moot because the new ground of rejection does not rely on all of the reference applied, see US Pub. No. 2009/0112519 A1 to Novis et al. below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lincoln et al. (US Pub. No. 2018/0224373 A1) in view Demers (US Pub. No. 2015/02195714 A1) and Novis et al. (US Pub. No. 2009/0112519 A1).
With regards to claim 1, Lincoln discloses a method of foreign object debris discrimination (Figures  1 – 5) (Abstract), comprising: illuminating particulates located within a sensing volume with a first electromagnetic radiation emitted from a first source (102 or 104) [0007] [0011]; receiving one or more first electromagnetic radiation returns that have been scattered by the particulates illuminated by the first electromagnetic radiation at one or more sensors (106, 108 or 110); illuminating the particulates within the sensing volume with a second electromagnetic radiation emitted from a second (102 or 104) [0007] [0011]; receiving one or more second electromagnetic radiation returns that have been scattered by the particulates illuminated by the second electromagnetic radiation at one or more sensors (106, 108 or 110); and comparing, using a processor, the first electromagnetic radiation returns and the second electromagnetic radiation returns, wherein the first electromagnetic radiation returns and the second electromagnetic radiation returns are determinative between categories of foreign object debris to discriminate the foreign object debris [0053] [0059] [0060] [0071] [0072] [0092].
Lincoln fails to expressly disclose wherein the second electromagnetic radiation pulse has a second wavelength range within a terahertz (THz) regime. Notice that the particular wavelength used is considered only an obvious matter of design choose involving routine skill of the art.
Lincoln also fails to expressly disclose that the method or device is within a gas turbine engine, said sensing volume is within at least one of an inlet ingestion sensing region, a turbine gas path sensing region, and a flow-path exhaust of the gas turbine engine and controlling, using the controller and an engine control module and a discrimination module, the gas turbine engine responsive to outputs from the damage control module and discrimination module
Demers discloses highly advantageous impurity detectors and methods disclosed for detecting impurities in materials using terahertz frequency electromagnetic radiation to irradiate application specific materials and detecting radiation emergent from the application specific material responsive to the irradiating to determine impurity characteristics. The device includes a controller that is configured to receive the detector signal and to use the detector signal to identify the impurity characteristic (Abstract) (Figure 6).
Referring now to FIG. 6, an impurity detector is generally indicated by the reference number 180. Impurity detector 180 includes an electromagnetic beam source 182 which selectively produces an electromagnetic radiation beam 184 having at least one frequency in the range of about 100 GHz to about 10 THz. Beam source 182 is connected to a controller 186 through a control line 188 for controlling the beam source using a signal 190. Impurity detector 180 can include a monitor 192 which can be connected to controller 186 using a cable 194. Impurity detector 180 also includes a transmission detector 196 which is arranged to detect a transmitted electromagnetic radiation 198 that has transmitted through a sample of material 200 which can have impurities or can be essentially free of impurities. Transmission detector 196 is connected to controller 186 through a data line 202 which carries a data signal 204 that is generated in response to the transmission detector receiving transmitted radiation 198 [0049].
Impurity detector 180 also includes a scatter/reflection detector array 206 that is connected to controller 186 through a data line 208. Detector array 206 generates a data signal 210 in response to receiving scattered/reflected electromagnetic radiation 212a-212c and data line 208 carries data signal 210 to controller 186 for processing. Detector array 206 is able to detect electromagnetic radiation that has been scattered and/or reflected from the material 200 in multiple angles relative to the direction of travel of electromagnetic radiation beam 184, such as radiation 212a, 212, and 212c. Detector array 206 can distinguish between scattered/reflected radiations 212a, 212, and 212c, which are all characterized by different angles relative to radiation beam 184 and which can have different intensities. Scattering angle can depend on macroscopic properties of the material. For example, in instances where the non-polar material has a regular pattern, scattering can occur at a defined angle [0050].
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the particulate detectors such as that taught by Lincoln with a radiation source such as that taught by Demers in order to illuminating a pulse of light in the range of terahertz (THz) for dealing with frequencies selected based on the reflectivity, absorption and/or scattering produced by impurities.
Novis relates to gas turbine engines, particularly axial-flow gas turbine engines for aviation, industry, and related applications. More specifically, the invention is directed to foreign object damage (FOD) and domestic object damage (DOD) assessment, as applied to the operation of such engines [0002]. A foreign-object/domestic-object damage (FOD/DOD) assessment system for a gas turbine engine utilizes a multiplicity of sensors to characterize engine parameters describing the function and operation of a gas turbine engine. Manifold feature extraction modules extract primary, secondary, and higher-order features from the sensors. Primary features typically represent the engine parameters, as characterized by calibrated sensor signals. Primary features include a number of direct FOD/DOD indicators, including inlet and exhaust debris features, and blade passing time features [0012] [0013] [0060] [0062].
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the particulate detector such as that taught by Lincoln to be included with the foreign object/debris damage assessment gas turbine engine of Novis in order to produce an improved assessment system as needed for whatever industry and related applications call for such assessments.
With regards to claims 2 and 3, Notice that Prior Art which teaches a range within, overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity”. Both Lincoln and Demers   disclose the claimed invention except for the precisely claimed range, see Lincoln [0043] and Demers [0027].  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the precisely claimed ranges, since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to for dealing with frequencies selected based on the reflectivity, absorption and/or scattering produced by impurities.
With regards to claim 4, Lincoln modified discloses the claimed invention according to claims 1 – 3 and further two or more light sources can be configured to emit light of different wavelengths, similar to the light sources described above [0009]. 
With regards to claim 5, Notice that Prior Art which teaches a range within, overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity”. Both Lincoln and Demers disclose the claimed invention except for the precisely claimed range, see Lincoln [0043] and Demers [0027].  
With regards to claim 7, Lincoln modified discloses the particulates comprise liquid water particulates, ice particulates, fog particulates, marine aerosol particulates, smoke particulates, dust particulates, biological particulates, ash particulates, or salt particulates [0003] [0011].
With regards to claim 10, Lincoln modified discloses the detection of the first electromagnetic radiation returns further comprises detection of at least one of a back-scatter, a mid-scatter, and a forward-scatter [0040].
With regards to claim 17, see the rejection to claim 1 and additionally where the sensing elements having a receiving cone defining a geometric volume that bounds the possible receive path of scattered electromagnetic radiations to sense reflections [0030] [0032].
Claims 6, 8, 9, 11 – 16 and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lincoln, Demers and Novis in view of Lin et al. (US Pub. No. 2020/0256777 A1).
With regards to claim 6, Lincoln discloses the claimed invention according to claim 1 but fails to expressly disclose determining, using the controller, a pulse shape from the comparing step; and applying the pulse shape to a look-up table to identify the foreign object debris. 
Lin teaches unique signatures and comparison of a measured spectrum must be made to a library of known spectra to determine the material. The controller/processor 201 may also include individual control elements or signal processing elements at each component [0014] [0034].
An example of processing hardware that may be included in 201 is a signal classifier. The signal classifier is an electronic device such as a FPGA- or DSP-based multichannel signal analyzer that classifies particles based on the pulse height of their scattering signal and is known to those skilled in the art. Based on the pulse amplitude of the detector signal created by a passing particle, the diameter of the particle can be classified. The classified diameters are then processed into particle characteristics such as particle size distribution, particle load rate (also known as total number concentration and similar), and particle mass concentration [0030]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lincoln with Lin in order to improve particle characterization and identification. 
With regards to claims 8 and 9, Lincoln discloses the claimed invention according to claim 1 but fails to expressly disclose a scattering ratio between the foreign object debris and the particulates; and determining, a quantity, a size, and a type of the foreign object debris or a scattering ratio comprises a ratio of peak amplitudes from the first electromagnetic radiation returns and peak amplitudes from the second electromagnetic radiation returns.
Lin discloses optical sensors which detect particles, dust, and debris in both gaseous and liquid media, and particularly to sensors which can identify the composition of particles and simultaneously provide particle characteristics such as size, size distribution, and mass concentration under benign, moderate, and harsh environments [0005].
Line further discloses to identify particles, this apparatus can incorporate both elastic and inelastic light scattering techniques. For elastic light scattering the same light wavelength is transmitted and received, while for inelastic light scattering the received light wavelengths are different than the transmitted light wavelength. Three specific techniques pertinent for particle identification are described herein, elastic multi-angular light scattering (MALS), elastic multi-wavelength light scattering MWLS), and inelastic Raman scattering spectroscopy (RSS). RSS identifies a material by its unique, multi-wavelength spectral signature (FIG. 3 and FIG. 4) which is well-known techniques and already applied to drug and counterfeit detections. Elastic scattering from particles can be influenced by the refractive index which is a unique physical property of a material, so it can be used to distinguish materials. MALS measures the particle scattering at two or more different angles and for different refractive indices the ratio of the responses at different angles is different as shown in FIG. 5. MWLS measures the particle scattering at two or more different wavelengths and can be used to identify materials with a strong wavelength-dependent refractive index (FIG. 6) [0015] [0035].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lincoln with Lin in order to improve particle characterization and identification.
With regards to claim 11, see the rejections of claims 1, 9 and 10.
With regards to claim 12, Lincoln discloses the first electromagnetic radiation source comprises a light emitting diode which operates within an optical regime which comprises electromagnetic radiation in the wavelength range between 100nm-1mm [0030].
With regards to claim 13, Notice that Prior Art which teaches a range within, overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity”. Both Lincoln and Demers disclose the claimed invention except for the precisely claimed range, see Lincoln [0043] and Demers [0027].  
With regards to claim 14, see the rejections of claims 1 and 4.
With regards to claim 15, Lincoln discloses the claimed invention according to claim 11 but fails to expressly disclose a damage module in communication with the controller to calculate an accumulated engine damage using a physics-based model of a turbine engine. The examiner takes Official Notice that damage reports tied to the controller are well known and conventional in the art.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lincoln to include the damage report of the turbine engine in order to improve user understanding of the engine.
With regards to claim 16, Lincoln discloses the claimed invention according to claim 11 but fails to the sensing volume is within at least one of an inlet ingestion sensing region including a sensing volume, a turbine gas path sensing region including a sending volum within a bypass flow-path, a sensing volume within a core flowpath and the flow-path exhaust includes a sensing volume. 
Lin teaches an ingestion in a gas turbine flow path as claimed [0006] [0026] [0027] [0030]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lincoln with Lin in order to improve particle characterization and identification.
Novis relates to gas turbine engines, particularly axial-flow gas turbine engines for aviation, industry, and related applications. More specifically, the invention is directed to foreign object damage (FOD) and domestic object damage (DOD) assessment, as applied to the operation of such engines [0002]. A foreign-object/domestic-object damage (FOD/DOD) assessment system for a gas turbine engine utilizes a multiplicity of sensors to characterize engine parameters describing the function and operation of a gas turbine engine. Manifold feature extraction modules extract primary, secondary, and higher-order features from the sensors. Primary features typically represent the engine parameters, as characterized by calibrated sensor signals. Primary features include a number of direct FOD/DOD indicators, including inlet and exhaust debris features, and blade passing time features just as the paths and regions as claimed [0012] [0013] [0060] [0062].
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the particulate detector such as that taught by Lincoln as modified by Lin to include the foreign object/debris damage assessment gas turbine engine such as that taught by Novis in order to produce an improved assessment system as needed for whatever industry and related application.
With regards to claim 18, Notice that Prior Art which teaches a range within, overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity”. Both Lincoln and Demers disclose the claimed invention except for the precisely claimed range, see Lincoln [0043] and Demers [0027].
With regards to claims 19 and 20, Lincoln modified discloses the detection of the first electromagnetic radiation returns further comprises detection of at least one of a back-scatter, a mid-scatter, and a forward-scatter [0040].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884